            Case 1:17-cr-00019-PLF Document 66 Filed 06/19/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )
                                    )                       Criminal No. 17-0019 (PLF)
SHEILA SCUTCHINGS,                  )
                                    )
            Defendant.              )
___________________________________ )


                          MEMORANDUM OPINION AND ORDER

               Pending before the Court is defendant Sheila Scutchings’ Emergency Motion to

Reduce Sentence under 18 U.S.C. § 3582(c)(1)(A). Emergency Motion to Reduce Sentence

(“Def.’s Mot.”) [Dkt. No. 58]. Ms. Scutchings contends that she is at a high risk of contracting

the novel coronavirus (“COVID-19”) and requests compassionate release pursuant to the First

Step Act of 2018. Id. ¶ 8. The government opposes the motion, arguing that Ms. Scutchings has

not demonstrated extraordinary and compelling circumstances warranting a sentence reduction.

Government Surreply in Opposition to Defendant’s Motion (“Gov’t Surreply”) [Dkt. No. 61]

at 7-13. For the reasons that follow, the Court will deny Ms. Scutchings’ motion without

prejudice. 1




        1
               The Court has reviewed the following documents in connection with the pending
motion: Indictment (“Indictment”) [Dkt. No. 1]; Plea Agreement as to Sheila Scutchings (“Plea
Agmt.”) [Dkt. No. 37]; Statement of the Offense (“SOO”) [Dkt. No. 38]; Judgment as to Sheila
Scutchings (“Judgment”) [Dkt. No. 52]; Def.’s Mot.; Government Response in Opposition to
Defendant’s Motion (“Gov’t Resp.”) [Dkt. No. 59]; Defendant’s Reply to Government’s
Response (“Def.’s Reply”) [Dkt. No. 60]; Gov’t Surreply; Supplement to Defendant’s Motion
(“Def.’s Suppl.”) [Dkt. No. 62]; Government’s Supplemental Notice (“1st Gov’t Notice”) [Dkt.
No. 63]; Notice to the Court (“Def.’s Notice”) [Dkt. No. 64]; and Government’s Second
Supplemental Notice (“2d Gov’t Notice”) [Dkt. No. 65].
           Case 1:17-cr-00019-PLF Document 66 Filed 06/19/20 Page 2 of 7




                                        I. BACKGROUND

               On December 4, 2018, defendant Sheila Scutchings pled guilty to one count of

Conspiracy to Defraud the United States and Commit Theft of Public Money and one count of

Aggravated Identity Theft. See Judgment at 1. 2 Over a period of approximately seven years,

Ms. Scutchings, along with an extensive network of co-conspirators, acted to defraud the United

States government by claiming over $42 million in fraudulent income tax refunds. See SOO

¶¶2-3, 5-7. During that time, Ms. Scutchings and her co-conspirators caused to be filed at

least 12,000 fraudulent federal income tax returns with addresses located in the District of

Columbia, Maryland, and Virginia. Id. ¶ 5. Victims of the sophisticated conspiracy included

groups of particularly vulnerable individuals such as those who were elderly, incarcerated,

deceased, living in assisted living facilities, and struggling with addiction. Id. ¶ 6.

               On April 25, 2019, Judge Rosemary Collyer sentenced Ms. Scutchings to 30

months of incarceration on Count One and 24 months of incarceration on Count Three, with the

sentences to run consecutively – for a total of 54 months of incarceration. See Judgment at 3.

Ms. Scutchings began serving her sentence on August 1, 2019. Def.’s Mot. ¶ 4. As noted, she

filed her motion for compassionate release on April 9, 2020. Id. at 4. She thereafter sought

release to home confinement through the administrative process at the facility in which she is

housed, as required by statute, see 18 U.S.C. § 3582(c)(1)(A); that request was denied by the




       2
                Ms. Scutchings’ motion alleges that she pled guilty to Count One, Conspiracy to
Defraud the Government and Commit Theft of Government Property, and Count Two, Theft of
Public Money. See Def.’s Mot. ¶ 2. She in fact pled guilty to Count One, Conspiracy to
Commit Theft of Public Money, and Count Three, Aggravated Identity Theft. See Judgment
at 1; see also Plea Agmt. at 1.


                                                  2
          Case 1:17-cr-00019-PLF Document 66 Filed 06/19/20 Page 3 of 7




Bureau of Prisons (“BOP”) on May 5, 2020. See Def.’s Notice at 1; 2d Gov’t Notice at 1. She

asks this Court to reduce her sentence to time served. Def.’s Mot. at 1.

               Ms. Scutchings, now 55 years old, has served approximately ten months of

her 54-month sentence at Federal Medical Center (“FMC”) Carswell and is projected to be

released on March 31, 2023. Def.’s Mot. ¶¶ 3-5. She suffers from “hypertension, diabetes,

arthritis, diverticulitis, chronic gastric esophageal reflux disease, hyperlipidemia,” Id. ¶ 7, and “is

severely obese,” Gov’t Surreply at 9. FMC Carswell has reported two positive cases of the virus,

one of which resulted in death. Gov’t Surreply at 12; Def.’s Suppl. at 1. Ms. Scutchings now

moves this Court pursuant to 18 U.S.C § 3582(c)(1)(A) for a reduction of her sentence to time

served.


                                     II. LEGAL STANDARD

               “Federal courts are forbidden, as a general matter, to modify a term of

imprisonment once it has been imposed . . . but the rule of finality is subject to a few narrow

exceptions.” Freeman v. United States, 564 U.S. 522, 526 (2011) (internal quotation marks and

citation omitted). One such exception is codified as 18 U.S.C. § 3582(c)(1)(A). As modified by

the First Step Act in 2018, Section 3582(c)(1)(A) allows courts to modify a sentence upon

motion by a defendant once she has “fully exhausted all administrative rights to appeal a failure

of the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt

of such a request.” 18 U.S.C. § 3582(c)(1)(A). As stated, Ms. Scutchings’ administrative

request to the BOP was denied; she therefore has exhausted her administrative remedies.

               Once the exhaustion requirement has been met, a defendant must show that

“extraordinary and compelling reasons warrant such a reduction,” and that a sentence reduction

is “consistent with the applicable policy statements issued by the Sentencing Commission.” 18



                                                  3
          Case 1:17-cr-00019-PLF Document 66 Filed 06/19/20 Page 4 of 7




U.S.C. § 3582(c)(1)(A). The Sentencing Commission has stated that “extraordinary and

compelling reasons” exist where the defendant is “suffering from a serious physical or mental

condition” or “experiencing deteriorating physical or mental health because of the aging process,

that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility.” U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I, III). Health

conditions that limit one’s ability to practice self-care in a detention facility include those that

“compromise a defendant’s ability . . . to provide for his own activities of daily living, such as

eating and drinking, toileting, washing and dressing, and mobilization.” United States v. Morris,

Criminal No. 12-154, 2020 U.S. Dist. LEXIS 91040, at *19 (D.D.C. May 24, 2020). The

Sentencing Commission has acknowledged, however, that there may be “[o]ther [r]easons”

presenting “an extraordinary and compelling reason other than, or in combination with, the

reasons described” elsewhere in the commentary. United States v. Morris, 2020 U.S. Dist.

LEXIS 91040 at *20 (quoting U.S.S.G. § 1B1.13 cmt. n.1(D)). To that end, the COVID-19

pandemic falls under such an “other reason” that may present an “extraordinary and compelling

reason” for a sentence reduction. United States v. Morris, 2020 U.S. Dist. LEXIS 91040 at *20.

                The statute and the policy statement further instruct the Court to consider the

sentencing factors set out in 18 U.S.C. § 3553(a) “to the extent that they are applicable.”

U.S.S.G. § 1B1.13; see also 18 U.S.C. § 3582(c)(1)(A). The Court must consider these factors

“with an eye toward whether it is necessary to maintain the prior term of imprisonment despite

the extraordinary and compelling reasons to modify the defendant’s sentence.” United States v.

Johnson, Criminal No. 15-125, 2020 U.S. Dist. LEXIS 86309, at *13 (D.D.C. May 16, 2020).




                                                   4
          Case 1:17-cr-00019-PLF Document 66 Filed 06/19/20 Page 5 of 7




                                        III. DISCUSSION

               The government now has conceded that under current Department of Justice

guidance, defendant’s medical conditions, diabetes, and severe obesity “could qualify as

extraordinary and compelling reasons allowing for compassionate release” under the statute and

the Sentencing Guidelines policy statement. 2d Gov’t Notice at 2 (emphasis in original). It

continues to argue, however, that “because Defendant has failed to show that she is at greater

risk from COVID-19 while incarcerated than she would be if released . . . her medical conditions

do not constitute extraordinary and compelling reasons justifying early release in this case.” Id.

The Court agrees that a reduction of Ms. Scutchings’ sentence to time served – or to home

confinement – is not appropriate at this time. While the effects of COVID-19 are unprecedented

and remain largely unknown, Ms. Scutchings’ individual circumstances do not warrant a

sentence reduction because (1) she has not demonstrated “extraordinary and compelling”

circumstances warranting a sentence reduction, and (2) her release would be inconsistent with

the sentencing factors set out in Section 3553(a).

               The Court acknowledges the seriousness of Ms. Scutchings’ illnesses. According

to the CDC, diabetes and obesity place her at a higher risk for contracting COVID-19. See

Groups at Higher Risk for Severe Illness, CENTER FOR DISEASE CONTROL AND PREVENTION,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html.

Remaining quarantined plays an essential role in managing Ms. Scutchings’ health in light of

COVID-19. Nevertheless, her isolation from other prisoners and the limited number of

COVID-19 cases identified at FMC Carswell – a medical facility – suggest that she would be at

no greater risk of contracting the virus if she remained in the medical facility than if she were to

be released to home confinement. See Gov’t Surreply at 12-13. At 55 years old, Ms. Scutchings




                                                  5
          Case 1:17-cr-00019-PLF Document 66 Filed 06/19/20 Page 6 of 7




is not at a higher risk of contracting the virus due to her age. In addition, Ms. Scutchings’ other

health conditions, though serious, do not place her at a higher risk for COVID-19 and do not

diminish her ability to provide self-care within the medical facility.

               Furthermore, in the Court’s view, reducing Ms. Scutchings’ sentence would also

be inconsistent with the factors set forth in 18 U.S.C § 3553(a). Her crimes are serious and the

thousands of people she has hurt are among the most vulnerable in society. Judge Collyer

imposed the original 54-month sentence to reflect the seriousness of Ms. Scutchings’ crimes, as

illustrated by her emphasis on the continuous and repeated nature of the offense, the number of

people harmed, and the amount of money stolen. It is important that Ms. Scutchings serve

enough of her sentence to ensure that she fully appreciates the gravity of her crimes. Because

Ms. Scutchings has served only ten months of her 54-month sentence at FMC Carswell – less

than 20 percent of her original sentence – the need “to reflect the seriousness of the offense”

outweighs any health concerns in light of COVID-19. See 18 U.S.C § 3553(a)(2).

               Having found Ms. Scutchings’ request for a sentence reduction to be inconsistent

with the sentencing factors identified in Section 3553(a) and lacking the requisite extraordinary

and compelling character, the Court will deny Ms. Scutchings’ motion for compassionate

release. For the foregoing reasons, it is hereby




                                                   6
         Case 1:17-cr-00019-PLF Document 66 Filed 06/19/20 Page 7 of 7




             ORDERED that Defendant’s Emergency Motion to Reduce Sentence [Dkt.

No. 58] is DENIED without prejudice.

             SO ORDERED.

                                                   /s/
                                               PAUL L. FRIEDMAN
                                               United States District Judge

DATE: June 19, 2020




                                          7
